STONE, J.
1. After administration has been pending more than eighteen months, it is prima facie the right of ■distributees to call the personal representative to a settlement. If there be special reasons why settlement and distribution should not then be made, this is a defensive matter, the duty ■of showing which rests with the administrator.—Code of 1876, § 2528; Chighizoa v. LeBarron, 21 Ala. 406.
2. Before proceedings are instituted in the court of probate, looking to a settlement, distributees of the estate, without showing any special reason therefor, may file a. bill in the Chancery Court against the administrator and his -sureties, to have settlement made in the Chancery Court; .and, to this «nd, may have the administration transferred to *560such last-mentioned court.—Harrison v. Harrison, 9 Ala. 470, 479; Pearson v. Darrington, 18 Ala. 348; Gould v. Hays, 19 Ala. 438; Stewart v. Stewart, 31 Ala. 207; Sellers v. Sellers, 35 Ala. 235; McNeill v. McNeill, 36 Ala. 109; 1 Brick. Dig. 647, § 120.
There is no error in the record, and the decree of the-chancellor, overruling the demurrer to the bill, is affirmed.